Exhibit 10.1

ACER THERAPEUTICS INC.

$50,000,000

Common Stock

($0.0001 par value per share)

Sales Agreement

November 9, 2018

Roth Capital Partners, LLC

888 San Clemente Drive, Suite 400

Newport Beach, CA 92660

Ladies and Gentlemen:

Acer Therapeutics Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Roth Capital Partners, LLC (the “Agent”), as
follows:

1.    Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through or to the Agent, shares (the
“Placement Shares”) of common stock of the Company, $0.0001 par value per share
(the “Common Stock”), having an aggregate offering price of up to $50,000,000,
provided, however, that in no event shall the Company issue or sell through
Agent such number of Placement Shares that (a) exceeds the number of shares or
dollar amount of shares of Common Stock that may be sold pursuant to the
Registration Statement (as defined below), or (b) exceeds the number of
authorized but unissued shares of Common Stock of the Company (the “Maximum
Amount”). Notwithstanding anything to the contrary contained herein, the parties
hereto agree that compliance with the limitations set forth in this Section 1 on
the amount of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that Agent shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through or to Agent will be effected pursuant to the Registration Statement (as
defined below) filed by the Company and declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement to issue
any Placement Shares.

The Company has filed or will file, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(the “Securities Act”), with the Commission a registration statement on Form
S-3, including a base prospectus relating to certain securities, including the
Common Stock, to be issued from time to time by the Company, and which
incorporates by reference documents that the Company has filed or will file in
accordance with the provisions of the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder (the “Exchange Act”). The
Company has prepared a prospectus supplement specifically relating to the
Placement Shares (the “Prospectus Supplement”) to the base prospectus included
as part of such registration statement. The Company will furnish to the



--------------------------------------------------------------------------------

Agent, for use by the Agent, copies of the base prospectus included as part of
such registration statement, as supplemented by the Prospectus Supplement, if
any, relating to the Placement Shares. Except where the context otherwise
requires, such registration statement, and any post-effective amendment thereto,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B of the Securities Act, or any subsequent registration statement on
Form S-3 filed pursuant to Rule 415(a)(6) under the Securities Act by the
Company to cover any Placement Shares, is herein called the “Registration
Statement.” The base prospectus, including all documents incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with any
then issued Issuer Free Writing Prospectus (defined below), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto, shall be deemed to refer to and include
the documents incorporated or deemed to be incorporated by reference therein,
and any reference herein to the terms “amend,” “amendment” or “supplement” with
respect to the Registration Statement or the Prospectus shall be deemed to refer
to and include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein (the “Incorporated
Documents”). For purposes of this Agreement, all references to the Registration
Statement, the Prospectus or to any amendment or supplement thereto shall be
deemed to include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

2. Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by email notice
(or other method mutually agreed to in writing by the Parties) of the number or
dollar value of Placement Shares, the time period during which sales are
requested to be made, any limitation on the number of Placement Shares that may
be sold in any one day and any minimum price below which sales may not be made
(a “Placement Notice”), the form of which is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule 3, as such Schedule 3 may be
amended from time to time. The Placement Notice shall be effective unless and
until (i) the Agent declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
thereunder have been sold, (iii) the Company suspends or terminates the
Placement Notice or (iv) the Agreement has been terminated under the provisions
of Section 12. The amount of any discount, commission or other compensation to
be paid by the Company to Agent in connection with the sale of the Placement
Shares shall be calculated in accordance with the terms set forth in Schedule 2.
It is expressly acknowledged and agreed that neither the Company nor the Agent
will have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to the Agent and
the Agent does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified

 

2



--------------------------------------------------------------------------------

therein and herein. In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.

3. Sale of Placement Shares by Agent. Subject to the terms and conditions of
this Agreement, the Agent, for the period specified in the Placement Notice,
will use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable state and federal laws, rules and regulations
and the rules of the Nasdaq Capital Market (the “Exchange”), to sell the
Placement Shares up to the amount specified, and otherwise in accordance with
the terms of such Placement Notice. The Agent will provide written confirmation
to the Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such sales.
Subject to the terms of the Placement Notice, the Agent may sell Placement
Shares by any method permitted by law deemed to be an “at the market offering”
as defined in Rule 415 of the Securities Act.

4. Suspension of Sales.

(a) The Company or the Agent may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 3, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 3), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair any party’s obligations
with respect to any Placement Shares sold hereunder prior to the receipt of such
notice. Each party agrees that no such notice under this Section 4 shall be
effective against any other party unless it is made to one of the individuals
named on Schedule 3 hereto, as such Schedule may be amended from time to time.

(b) Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and the Agent agree that (i) no sale of Placement Shares will take
place, (ii) the Company shall not request the sale of any Placement Shares, and
(iii) the Agent shall not be obligated to sell or offer to sell any Placement
Shares.

5. Sale and Delivery to the Agent; Settlement.

(a) Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Agent’s acceptance of the terms of a Placement Notice, and unless the sale
of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations and the rules of the Exchange to sell such
Placement Shares

 

3



--------------------------------------------------------------------------------

up to the amount specified in such Placement Notice, and otherwise in accordance
with the terms of such Placement Notice. The Company acknowledges and agrees
that (i) there can be no assurance that the Agent will be successful in selling
Placement Shares, (ii) the Agent will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by the Agent to use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
law and regulations and the rules of the Exchange to sell such Placement Shares
as required under this Agreement and (iii) the Agent shall be under no
obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Agent and the Company.

(b) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by the Agent for
the Placement Shares, after deduction for (i) the Agent’s commission, discount
or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.

(c) Delivery of Placement Shares. On each Settlement Date, in return for payment
of the Net Proceeds by the Agent, the Company will, or will cause its transfer
agent to, electronically transfer the Placement Shares being sold by crediting
the Agent’s or its designee’s account (provided the Agent shall have given the
Company written notice of such designee prior to the Settlement Date) at The
Depository Trust Company through its Deposit and Withdrawal at Custodian System
or by such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form. On each Settlement Date, the Agent will deliver
the related Net Proceeds in same day funds to an account designated by the
Company on, or prior to, the Settlement Date. The Company agrees that if the
Company, or its transfer agent (if applicable), defaults in its obligation to
deliver Placement Shares on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 10(a) hereto, it will (i) hold the Agent harmless against any loss,
claim, damage, or reasonable, documented expense (including reasonable and
documented legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to the Agent any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.

(d) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate number or aggregate gross sales
proceeds of Placement Shares sold pursuant to this Agreement would exceed the
lesser of (A) together with all sales of Placement Shares under this Agreement,
the Maximum Amount, (B) the amount available for offer and sale under the
Registration Statement and (C) the amount authorized from time to time

 

4



--------------------------------------------------------------------------------

to be issued and sold under this Agreement by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to the Agent in writing. Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares pursuant to this
Agreement at a price lower than the minimum price authorized from time to time
by the Company’s board of directors, duly authorized committee thereof or a duly
authorized executive committee, and notified to the Agent in writing. Further,
under no circumstances shall the Company cause or permit the aggregate offering
amount of Placement Shares sold pursuant to this Agreement to exceed the Maximum
Amount.

6. Representations and Warranties of the Company. Except as disclosed in the
Registration Statement or Prospectus (including the Incorporated Documents), the
Company represents and warrants to, and agrees with the Agent that as of the
date of this Agreement and as of each Applicable Time (as defined below), unless
such representation, warranty or agreement specifies a different date or time:

(a) Registration Statement and Prospectus. The Company and, assuming no act or
omission on part of the Agent that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement has been or will be filed with the Commission and has
been or will be declared effective under the Securities Act prior to the
delivery of any Placement Notice by the Company. The Prospectus Supplement will
name the Agent as the agent in the section entitled “Plan of Distribution.” The
Company has not received, and has no notice of, any order of the Commission
preventing or suspending the use of the Registration Statement, or threatening
or instituting proceedings for that purpose. The Registration Statement and the
offer and sale of Placement Shares as contemplated hereby meet the requirements
of Rule 415 under the Securities Act and comply in all material respects with
said Rule. Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to Agent and its counsel.
The Company has not distributed and, prior to the later to occur of each
Settlement Date and completion of the distribution of the Placement Shares, will
not distribute any offering material in connection with the offering or sale of
the Placement Shares other than the Registration Statement and the Prospectus
and any Issuer Free Writing Prospectus to which Agent has consented, such
consent not to be unreasonably withheld, conditioned or delayed. The Company has
not, in the 12 months preceding the date hereof, received notice from the
Exchange to the effect that the Company is not in compliance with the listing or
maintenance requirements. The Company has no reason to believe that it will not
in the foreseeable future continue to be in compliance with all such listing and
maintenance requirements. Notwithstanding anything to the contrary contained in
this Agreement, the representations and warranties set forth in the first three
(3) sentences of this Section 6(a) shall not be made by the Company as of the
date of this Agreement.

(b) No Misstatement or Omission. The Registration Statement, when it became or
becomes effective, and the Prospectus, and any amendment or supplement thereto,
on

 

5



--------------------------------------------------------------------------------

the date of such Prospectus or amendment or supplement, conformed and will
conform in all material respects with the requirements of the Securities Act. At
each Settlement Date, the Registration Statement and the Prospectus, as of such
date, will conform in all material respects with the requirements of the
Securities Act. The Registration Statement, when it became or becomes effective,
did not, and will not, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendment or
supplement thereto, on the date thereof and at each Applicable Time (defined
below), did not and will not include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading. The
Incorporated Documents did not, and any further documents filed and incorporated
by reference therein will not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated in such document or necessary to make the statements in such document, in
light of the circumstances under which they were made, not misleading. The
foregoing shall not apply to statements in, or omissions from, any such document
made in reliance upon, and in conformity with, information furnished to the
Company by Agent specifically for use in the preparation thereof.
Notwithstanding anything to the contrary contained in this Agreement, the
representations and warranties set forth in this Section 6(b) shall not be made
by the Company as of the date of this Agreement.

(c) Conformity with Securities Act and Exchange Act. The Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, and the Incorporated Documents, when such documents were or
are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed and will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

(d) Financial Information. The financial statements of the Company included or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, together with the related notes and
schedules, present fairly, in all material respects, the financial position of
the Company as of the dates indicated and the results of operations, cash flows
and changes in stockholders’ equity of the Company for the periods specified and
have been prepared in compliance with the requirements of the Securities Act and
Exchange Act and in conformity with generally accepted accounting principles in
the United States (“GAAP”) applied on a consistent basis (except for (i) such
adjustments to accounting standards and practices as are noted therein, (ii) in
the case of unaudited interim financial statements, to the extent such financial
statements may not include footnotes required by GAAP or may be condensed or
summary statements and (iii) such adjustments which will not be material, either
individually or in the aggregate) during the periods involved; the other
financial and statistical data with respect to the Company contained or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, are accurately and fairly presented in
all material respects and prepared on a basis consistent with the financial
statements and books and records of the Company; there are no financial
statements (historical or pro forma) that are required to be included or
incorporated by reference in the Registration Statement, or the Prospectus that
are not included or incorporated by reference as required; the Company does not
have any material liabilities or obligations, direct or contingent

 

6



--------------------------------------------------------------------------------

(including any off-balance sheet obligations), not described in the Registration
Statement (excluding the exhibits thereto), and the Prospectus; and all
disclosures contained or incorporated by reference in the Registration
Statement, the Prospectus and the Issuer Free Writing Prospectuses, if any,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply in all material respects with
Regulation G of the Exchange Act and Item 10 of Regulation S-K under the
Securities Act, to the extent applicable.

(e) Conformity with EDGAR Filing. The Prospectus delivered to the Agent for use
in connection with the sale of the Placement Shares pursuant to this Agreement
will be identical to the versions of the Prospectus created to be transmitted to
the Commission for filing via EDGAR, except to the extent permitted by
Regulation S-T.

(f) Organization. The Company is duly organized, validly existing as a
corporation and in good standing under the laws of its jurisdiction of
organization. The Company is, and will be, duly licensed or qualified as a
foreign corporation for transaction of business and in good standing under the
laws of each other jurisdiction in which its ownership or lease of property or
the conduct of its business requires such license or qualification, and has all
corporate power and authority necessary to own or hold its properties and to
conduct its business as described in the Registration Statement and the
Prospectus, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on or affecting the assets, business, operations,
earnings, properties, condition (financial or otherwise), prospects,
stockholders’ equity or results of operations of the Company or prevent or
materially interfere with consummation of the transactions contemplated hereby
(a “Material Adverse Effect”).

(g) Subsidiaries. As of the date hereof, the Company has no subsidiaries. The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Exhibit 21.1
to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2018 and for subsequent fiscal years. The Company owns directly or
indirectly, all of the equity interests of its subsidiaries, if any, free and
clear of any lien, charge, security interest, encumbrance, right of first
refusal or other restriction, and all the equity interests of its subsidiaries,
if any, are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.

(h) No Violation or Default. The Company is not (i) in violation of its charter
or by-laws or similar organizational documents; (ii) in default, and no event
has occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of each of clauses (ii) and (iii) above, for any such
violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, no other party under any material contract or other agreement to
which it is a party is

 

7



--------------------------------------------------------------------------------

in default in any respect thereunder where such default would reasonably be
expected to have a Material Adverse Effect.

(i) No Material Adverse Effect. Subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any (including any document deemed
incorporated by reference therein), there has not been (i) any Material Adverse
Effect, (ii) any transaction which is material to the Company, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company which is material to the Company, (iv) any
material change in the capital stock or outstanding long-term indebtedness
(other than (A) the grant of additional awards under equity incentive plans,
(B) changes in the number of outstanding Common Stock due to the issuance of
shares upon exercise or conversion of securities exercisable for or convertible
into Common Stock outstanding on the date hereof, (C) any repurchase of capital
stock of the Company, (D) as a result of the sale of Placement Shares, or
(E) other than as publicly reported or announced), or (v) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company other than in each case above in the ordinary course of business or as
otherwise disclosed in the Registration Statement or Prospectus (including any
document deemed incorporated by reference therein).

(j) Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than the grant of additional options and restricted stock units
under the Company’s existing stock option plans, or changes in the number of
outstanding shares of Common Stock of the Company due to the issuance of shares
upon the exercise or conversion of securities exercisable for, or convertible
into, Common Stock outstanding on the date hereof) and such authorized capital
stock conforms to the description thereof set forth in the Registration
Statement and the Prospectus. The description of the securities of the Company
in the Registration Statement and the Prospectus is complete and accurate in all
material respects. As of the date referred to therein, the Company does not have
outstanding any options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.

(k) Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except (i) to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification and contribution provisions of
Section 10 hereof may be limited by federal or state securities laws and public
policy considered in respect thereof.

 

8



--------------------------------------------------------------------------------

(l) Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, against payment therefor as
provided herein, will be duly and validly authorized and issued and fully paid
and non-assessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim, including any statutory or contractual preemptive
rights, resale rights, rights of first refusal or other similar rights, and will
be registered pursuant to Section 12 of the Exchange Act. The Placement Shares,
when issued, will conform in all material respects to the description thereof
set forth in or incorporated into the Prospectus.

(m) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority having jurisdiction over the Company is required for the
execution, delivery and performance by the Company this Agreement, the issuance
and sale by the Company of the Placement Shares, except for such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities laws or by the by-laws and rules of
the Financial Industry Regulatory Authority (“FINRA”) or the Exchange, including
any notices that may be required by the Exchange, in connection with the sale of
the Placement Shares by the Agent.

(n) No Preferential Rights. (i) No person, as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act (each, a “Person”), has
the right, contractual or otherwise, to cause the Company to issue or sell to
such Person any Common Stock or shares of any other capital stock or other
securities of the Company (other than upon the exercise of outstanding options,
warrants or other rights to purchase Common Stock, or upon the exercise of
equity awards that may be granted from time to time under the Company’s employee
or director stock option or benefits plans, in each case as disclosed in the
Registration Statement or Prospectus), (ii) no Person has any preemptive rights,
resale rights, rights of first refusal, or any other rights (whether pursuant to
a “poison pill” provision or otherwise) to purchase any Common Stock or shares
of any other capital stock or other securities of the Company, (iii) no Person
has the right to act as an underwriter or as a financial advisor to the Company
in connection with the offer and sale of Common Stock, and (iv) no Person has
the right, contractual or otherwise, to require the Company to register under
the Securities Act any Common Stock or shares of any other capital stock or
other securities of the Company, or to include any such shares or other
securities in the Registration Statement or the offering contemplated thereby,
whether as a result of the filing or effectiveness of the Registration Statement
or the sale of the Placement Shares as contemplated thereby or otherwise.

(o) Independent Public Accountant. Wolf & Company, P.C. (the “Accountant”),
whose report on the financial statements of the Company is filed with the
Commission as part of the Company’s most recent Annual Report on Form 10-K filed
with the Commission and incorporated into the Registration Statement and the
Prospectus, are and, during the periods covered by their report, were an
independent registered public accounting firm with respect to the Company within
the meaning of the Securities Act and the Public Company Accounting Oversight
Board (United States). To the Company’s knowledge, the Accountant is

 

9



--------------------------------------------------------------------------------

not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the Company.

(p) Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus are legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except to the extent that (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification provisions of certain agreements may be limited by
federal or state securities laws or public policy considerations in respect
thereof, and except for any unenforceability that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(q) No Litigation. There are no legal, governmental or regulatory actions, suits
or proceedings pending, nor, to the Company’s knowledge, any legal, governmental
or regulatory investigations, to which the Company is a party or to which any
property of the Company is the subject that, individually or in the aggregate,
if determined adversely to the Company would reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement; to the Company’s
knowledge, no such actions, suits or proceedings are threatened or contemplated
by any governmental or regulatory authority or threatened by others that,
individually or in the aggregate, if determined adversely to the Company, would
reasonably be expected to have a Material Adverse Effect; and (i) there are no
current or pending legal, governmental or regulatory investigations, actions,
suits or proceedings that are required under the Securities Act to be described
in the Prospectus that are not so described; and (ii) there are no contracts or
other documents that are required under the Securities Act to be filed as
exhibits to the Registration Statement that are not so filed.

(r) Licenses and Permits. The Company possesses or has obtained, all licenses,
certificates, consents, orders, approvals, permits and other authorizations
issued by, and have made all declarations and filings with, the appropriate
federal, state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in the Registration
Statement and the Prospectus (the “Permits”), except where the failure to
possess, obtain or make the same would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has not
received written notice of any proceeding relating to revocation or modification
of any such Permit or has any reason to believe that such Permit will not be
renewed in the ordinary course, except where the failure to obtain any such
renewal would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(s) No Material Defaults. The Company has not defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. The Company has not filed a report
pursuant to Section 13(a) or 15(d) of the Exchange Act since the filing of its
last Annual Report on Form 10-K, indicating that it (i) has

 

10



--------------------------------------------------------------------------------

failed to pay any dividend or sinking fund installment on preferred stock or
(ii) has defaulted on any installment on indebtedness for borrowed money or on
any rental on one or more long-term leases, which defaults, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

(t) S-3 Eligibility. (i) At the time of filing the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), the Company met
the then applicable requirements for use of Form S-3 under the Securities Act,
including compliance with General Instruction I.B.1 of Form S-3.

(u) Certain Market Activities. Neither the Company nor, to the Company’s
knowledge, any of its directors, officers or controlling persons has taken,
directly or indirectly, any action designed, or that has constituted or would
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

(v) Broker/Dealer Relationships. Neither the Company nor any related entities
(i) is required to register as a “broker” or “dealer” in accordance with the
provisions of the Exchange Act or (ii) directly or indirectly through one or
more intermediaries, controls or is a “person associated with a member” or
“associated person of a member” (within the meaning set forth in the FINRA
Manual).

(w) No Reliance. The Company has not relied upon the Agent or legal counsel for
the Agent for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

(x) Taxes. The Company has filed all federal, state, local and foreign tax
returns which have been required to be filed and paid all taxes shown thereon
through the date hereof, to the extent that such taxes have become due and are
not being contested in good faith, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect. Except as otherwise
disclosed in or contemplated by the Registration Statement or the Prospectus, no
tax deficiency has been determined adversely to the Company which has had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company has no knowledge of any federal, state or
other governmental tax deficiency, penalty or assessment which has been or might
be asserted or threatened against it which would reasonably be expected to have
a Material Adverse Effect.

(y) Title to Real and Personal Property. The Company has good and valid title in
fee simple to all items of real property and good and valid title to all
personal property described in the Registration Statement or Prospectus as being
owned by it that are material to the business of the Company, in each case free
and clear of all liens, encumbrances and claims, except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company or (ii) would not reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect. Any real property described in the
Registration Statement or Prospectus as being leased by the Company is held by
it under valid, existing and

 

11



--------------------------------------------------------------------------------

enforceable leases, except those that (A) do not materially interfere with the
use made or proposed to be made of such property by the Company or (B) would not
be reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

(z) Intellectual Property. The Company owns or possesses adequate enforceable
rights to use all patents, patent applications, trademarks (both registered and
unregistered), service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) (collectively, the “Intellectual Property”), necessary
for the conduct of its business as conducted as of the date hereof, except to
the extent that the failure to own or possess adequate rights to use such
Intellectual Property would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; the Company has not received any
written notice of any claim of infringement or conflict which asserted
Intellectual Property rights of others, which infringement or conflict, if the
subject of an unfavorable decision, would reasonably be expected to result in a
Material Adverse Effect; there are no pending, or to the Company’s knowledge,
threatened judicial proceedings or interference proceedings against the Company
challenging the Company’s rights in or to or the validity of the scope of any of
the Company’s patents, patent applications or proprietary information, except
for such right or claim that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(aa) Environmental Laws. The Company (i) is in compliance with any and all
applicable federal, state, local and foreign laws, rules, regulations, decisions
and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) has received and is in
compliance with all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its businesses as described in the
Registration Statement and the Prospectus; and (iii) has not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except, in the case of any of clauses (i), (ii) or (iii) above,
for any such failure to comply or failure to receive required permits, licenses,
other approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(bb) Disclosure Controls. The Company maintains systems of internal controls
designed to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company is not aware of any
material weaknesses in its internal control over financial reporting (other than
as set forth in the Prospectus). Since the date of the latest audited financial
statements of the Company included in the Prospectus, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as

 

12



--------------------------------------------------------------------------------

set forth in the Prospectus). The Company has established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company is made known to the certifying
officers. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of a date within 90 days prior to the
filing date of the Form 10-K for the fiscal year most recently ended (such date,
the “Evaluation Date”). The Company presented in its Form 10-K for the fiscal
year most recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date there have been
no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Securities Act) or, to the
Company’s knowledge, in other factors that could significantly adversely affect
the Company’s internal controls. To the knowledge of the Company, the Company’s
“internal controls over financial reporting” and “disclosure controls and
procedures” are effective.

(cc) Sarbanes-Oxley. The Company is not aware of any failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provisions of the Sarbanes-Oxley Act and the
applicable rules and regulations promulgated thereunder in all material
respects. Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by it or furnished by it to the Commission
during the past 12 months. For purposes of the preceding sentence, “principal
executive officer” and “principal financial officer” shall have the meanings
given to such terms in the Sarbanes-Oxley Act.

(dd) Finder’s Fees. The Company has not incurred any liability for any finder’s
fees, brokerage commissions or similar payments in connection with the
transactions herein contemplated, except as may otherwise exist with respect to
Agent pursuant to this Agreement.

(ee) Labor Disputes. No labor disturbance by or dispute with employees of the
Company exists or, to the knowledge of the Company, is threatened which would be
reasonably be expected to have a Material Adverse Effect

(ff) Investment Company Act. The Company is not or after giving effect to the
offering and sale of the Placement Shares, will not be an “investment company”
or an entity “controlled” by an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended (the “Investment Company
Act”).

(gg) Operations. The operations of the Company are and have been conducted at
all times in compliance with applicable financial record keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions to which the Company
is subject, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency having authority over the Company (collectively, the

 

13



--------------------------------------------------------------------------------

“Money Laundering Laws”), except as would not reasonably be expected to result
in a Material Adverse Effect; and no action, suit or proceeding by or before any
court or governmental agency, authority or body having authority over the
Company or any arbitrator involving the Company with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(hh) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that would reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Prospectus which have not been described as required.

(ii) Underwriter Agreements. Other than with respect to this Agreement, the
Company is not a party to any agreement with an agent or underwriter for any
other “at the market” or continuous equity transaction.

(jj) ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company has been maintained in material compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions, other than, in each case, as would not reasonably be expected to
have a Material Adverse Effect.

(kk) Forward Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) except for any Forward Looking Statement included in any financial
statements and notes thereto, are within the coverage of the safe harbor for
forward looking statements set forth in Section 27A of the Securities Act, Rule
175(b) under the Securities Act or Rule 3b-6 under the

 

14



--------------------------------------------------------------------------------

Exchange Act, as applicable, (ii) were made by the Company with a reasonable
basis and in good faith and reflect the Company’s good faith commercially
reasonable best estimate of the matters described therein as of the respective
dates on which such statements were made, and (iii) have been prepared in
accordance with Item 10 of Regulation S-K under the Securities Act.

(ll) Agent Purchases. The Company acknowledges and agrees that Agent has
informed the Company that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Common Stock for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while a Placement Notice is in effect (except to the
extent each Agent may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity)
and (ii) the Company shall not be deemed to have authorized or consented to any
such purchases or sales by the Agent.

(mm) Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System.

(nn) Insurance. The Company carries, or is covered by, insurance in such amounts
and covering such risks as the Company reasonably believes is adequate for the
conduct of its business and as is customary for companies of similar size
engaged in similar businesses in similar industries.

(oo) No Improper Practices. (i) Neither the Company, nor to the Company’s
knowledge, any of its executive officers has, in the past five years, made any
unlawful contributions to any candidate for any political office (or failed
fully to disclose any contribution in violation of law) or made any contribution
or other payment to any official of, or candidate for, any federal, state,
municipal, or foreign office or other person charged with similar public or
quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any affiliate of
the Company, on the one hand, and the directors, officers and stockholders of
the Company, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company, or any
affiliate of the Company, on the one hand, and the directors, officers,
stockholders or directors of the Company that is required by the rules of FINRA
to be described in the Registration Statement and the Prospectus that is not so
described; (iv) there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company to or for the benefit of any of its
officers or directors or any of the members of the families of any of them;
(v) the Company has not offered, or caused any placement agent to offer, Common
Stock to any person with the intent to influence unlawfully (A) a customer or
supplier of the Company to alter the customer’s or supplier’s level or type of
business with the Company or (B) a trade journalist or publication to write or
publish favorable information about the Company or any of its products or
services, and, (vi) neither the Company nor, to the Company’s knowledge, any
employee or agent of the Company has made any payment of funds of the Company or
received or retained any funds in violation of any law, rule

 

15



--------------------------------------------------------------------------------

or regulation (including, without limitation, the Foreign Corrupt Practices Act
of 1977), which payment, receipt or retention of funds is of a character
required to be disclosed in the Registration Statement or the Prospectus.

(pp) Compliance with Applicable Laws. The Company (A) to its knowledge, is and
at all times has been in material compliance with all statutes, rules and
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product under
development, manufactured or distributed by the Company (“Applicable Laws”),
(B) has not received any Form 483 from the FDA, notice of adverse finding,
warning letter, or other written correspondence or notice from the FDA or any
other federal, state, local or foreign governmental or regulatory authority
alleging or asserting material noncompliance with any Applicable Laws or any
licenses, certificates, approvals, clearances, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”), which would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; (C) possesses all material
Authorizations and such Authorizations are valid and in full force and effect
and the Company is not in material violation of any term of any such
Authorizations; (D) has not received written notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from the FDA or any other federal, state, local or foreign governmental or
regulatory authority or third party alleging that any Company product, operation
or activity is in material violation of any Applicable Laws or Authorizations
and has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority or third party is considering any such
claim, litigation, arbitration, action, suit, investigation or proceeding
against the Company; (E) has not received notice that the FDA or any other
federal, state, local or foreign governmental or regulatory authority has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
material Authorizations and has no knowledge that the FDA or any other federal,
state, local or foreign governmental or regulatory authority is considering such
action; and (F) to its knowledge, has filed, obtained, maintained or submitted
all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations except where the failure to file such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments would not result in a Material Adverse Effect, and that all such
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments were materially complete and correct on the date
filed (or were corrected or supplemented by a subsequent submission).

(qq) Clinical Studies. All clinical trials conducted by the Company or on behalf
of the Company were, and, if still pending are, to the Company’s knowledge,
being conducted in all material respects in compliance with all Applicable Laws
and in accordance with experimental protocols, procedures and controls generally
used by qualified experts in the clinical trials of new drugs and biologics as
applied to comparable products to those being developed by the Company, except
where such noncompliance would not reasonably be expected to have a Material
Adverse Effect; the descriptions of the results of such clinical trials
contained in the Registration Statement and the Prospectus are accurate in all
material respects, and the Company has no knowledge of any other clinical
trials, the results of which reasonably

 

16



--------------------------------------------------------------------------------

call into question the clinical trial results described or referred to in the
Registration Statement and the Prospectus when viewed in the context in which
such results are described; and the Company has not received any written notices
or correspondence from the FDA or any other domestic or foreign governmental
agency requiring the termination or suspension of any clinical trials conducted
by or on behalf of the Company that are described in the Registration Statement
and the Prospectus or the results of which are referred to in the Registration
Statement and the Prospectus.

(rr) Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

(ss) No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 24 below), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
incorporated document deemed to be a part thereof that has not been superseded
or modified. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by the Agent specifically for use
therein.

(tt) No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company may be bound or to which any of the property or assets of
the Company is subject, except (i) such conflicts, breaches or defaults as may
have been waived and (ii) such conflicts, breaches and defaults that would not
reasonably be expected to have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company.

(uu) OFAC. Neither the Company nor any director or officer, or, to the knowledge
of the Company, after due inquiry, any agent, employee, affiliate or
representative of the Company, is a government, individual or entity (in this
paragraph (uu), “Person”) that is, or is owned or controlled by a Person that
is, currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”), the
United Nations Security Council (“UNSC”), the European Union (“EU”), Her
Majesty’s Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor located, organized or resident in a country or territory that
is the subject of Sanctions; provided however, that for the purposes of this
paragraph (uu), no person shall be an affiliate of the Company solely by reason
of owning less than a majority of any class of voting securities of the Company.
The

 

17



--------------------------------------------------------------------------------

Company will not directly or indirectly, use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC. The Company represents and covenants that,
except as detailed in the Prospectus, for the past five years, the Company has
not knowingly engaged in, is not now knowingly engaged in, and will not
knowingly engage in, any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions.

(vv) Stock Transfer Taxes. On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with by the Company in all
material respects.

(ww) FINRA Exemption. To enable the Agent to rely on Rule 5110(b)(7)(C)(i) of
FINRA, the Company represents that the Company (i) has a non-affiliate, public
common equity float of at least $150 million or a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares and (ii) has been subject to the Exchange Act reporting
requirements for a period of at least 36 months.

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

7. Covenants of the Company. The Company covenants and agrees with Agent that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”) (i) the Company will
notify the Agent promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information, (ii) the Company will prepare and file with the
Commission, promptly upon the Agent’s request, any amendments or supplements to
the Registration Statement or Prospectus that, in such Agent’s reasonable
opinion, may be necessary or advisable in connection with the distribution of
the Placement Shares by the Agent (provided, however, that the failure of the
Agent to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy the Agent shall have with respect to the failure to make such
filing shall be to cease making sales under this Agreement until such amendment
or supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus, other than documents
incorporated by

 

18



--------------------------------------------------------------------------------

reference, relating to the Placement Shares or a security convertible into the
Placement Shares unless a copy thereof has been submitted to Agent within a
reasonable period of time before the filing and the Agent has not reasonably and
in good faith objected thereto (provided, however, that (A) the failure of the
Agent to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement and (B) the Company has no
obligation to provide the Agent any advance copy of such filing or to provide
the Agent an opportunity to object to such filing if the filing does not name
the Agent or does not relate to the transaction herein provided; and provided,
further, that the only remedy Agent shall have with respect to the failure to by
the Company to obtain such consent shall be to cease making sales under this
Agreement) and the Company will furnish to the Agent at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).

(b) Notice of Commission Stop Orders. The Company will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise the Agent promptly after it receives any request
by the Commission for any amendments to the Registration Statement or any
amendment or supplements to the Prospectus or any Issuer Free Writing Prospectus
or for additional information related to the offering of the Placement Shares or
for additional information related to the Registration Statement, the Prospectus
or any Issuer Free Writing Prospectus.

(c) Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will use its commercially reasonable efforts to comply with
all requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act. If the Company has omitted any
information from the Registration Statement pursuant to Rule 430A under the
Securities Act, it will use its commercially reasonable efforts to comply with
the provisions of and make all requisite filings with the Commission pursuant to
said Rule 430A and to notify the Agent promptly of all such filings. If during
the Prospectus Delivery Period any event occurs as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the

 

19



--------------------------------------------------------------------------------

light of the circumstances then existing, not misleading, or if during the
Prospectus Delivery Period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify Agent to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance; provided, however,
that the Company may delay the filing of any amendment or supplement, if in the
judgment of the Company, it is in the best interests of the Company.

(d) Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on the Exchange and to qualify the Placement Shares for sale
under the securities laws of such jurisdictions as Agent reasonably designates
and to continue such qualifications in effect so long as required for the
distribution of the Placement Shares; provided, however, that the Company shall
not be required in connection therewith to qualify as a foreign corporation or
dealer in securities or file a general consent to service of process in any
jurisdiction.

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to the Agent and its counsel (at the reasonable expense of the Company) copies
of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
the Prospectus Delivery Period (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Agent may from time to time reasonably request and, at Agent’s request,
will also furnish copies of the Prospectus to each exchange or market on which
sales of the Placement Shares may be made; provided, however, that the Company
shall not be required to furnish any document (other than the Prospectus) to the
Agent to the extent such document is available on EDGAR.

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act.

(g) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(h) Notice of Other Sales. Without prior written notice to Agent, the Company
will not, directly or indirectly, offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock during the period beginning on the date on which any
Placement Notice is delivered to Agent hereunder and ending on the second (2nd)
Trading Day immediately following the final Settlement Date with respect to
Placement Shares sold pursuant to such Placement Notice (or, if the Placement
Notice has been terminated or suspended prior to the sale of all Placement
Shares covered by a Placement Notice, the date of

 

20



--------------------------------------------------------------------------------

such suspension or termination); and will not directly or indirectly in any
other “at the market” or continuous equity transaction offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any Common
Stock (other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock prior to the termination of this
Agreement; provided, however, that such restrictions will not be required in
connection with the Company’s issuance or sale of (i) Common Stock, restricted
stock units, options to purchase Common Stock or Common Stock issuable upon the
exercise of options, pursuant to any employee or director stock option or
benefits plan, stock ownership plan or dividend reinvestment plan (but not
Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented, (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding, and
disclosed in filings by the Company available on EDGAR or otherwise in writing
to the Agent, and (iii) Common Stock, or securities convertible into or
exercisable for Common Stock, offered and sold in a negotiated transaction to
vendors, customers, strategic partners or potential strategic partners,
acquisition candidates or other investors conducted in a manner so as not to be
integrated with the offering of Common Stock hereby.

(i) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice advise the Agent promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to the Agent pursuant to this Agreement.

(j) Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by the Agent
or its representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as the Agent may reasonably request.

(k) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through the
Agent, the Net Proceeds to the Company and the compensation payable by the
Company to the Agent with respect to such Placement Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market.

(l) Representation Dates; Certificate. Prior to the submission of the first
Placement Notice and within five (5) trading days of each time the Company:

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other

 

21



--------------------------------------------------------------------------------

than the Placement Shares), the Registration Statement or the Prospectus
relating to the Placement Shares by means of a post-effective amendment,
sticker, or supplement but not by means of incorporation of documents by
reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

(iii) files a quarterly report on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act; (Each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”),

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8-K is material) with a certificate, in the form attached hereto as Exhibit 7(l)
(the “Representation Date Certificate”); provided however, if no Placement
Notice is pending at such Representation Date, then before the Company delivers
a Placement Notice or the Agent sells any Placement Shares, the Company shall
provide the Agent with a Representation Date Certificate. The requirement to
provide a Representation Date Certificate shall be waived for any Representation
Date occurring at a time at which no Placement Notice is pending, which waiver
shall continue until the earlier to occur of the date the Company delivers a
Placement Notice hereunder (which for such calendar quarter shall be considered
a Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
the Agent with a Representation Date Certificate, then before the Company
delivers the Placement Notice or the Agent sells any Placement Shares, the
Company shall provide the Agent with a Representation Date Certificate, dated
the date of the Placement Notice.

(m) Legal Opinion. Prior to the submission of the first Placement Notice, the
Company shall cause to be furnished to the Agent a written opinion and negative
assurance letter of Pillsbury Winthrop Shaw Pittman LLP (“Company Counsel”), or
other counsel reasonably satisfactory to the Agent, in form and substance
satisfactory to Agent and its counsel, and a written opinion of Clark+Elbing LLP
(“Company IP Counsel”), or other counsel reasonably satisfactory to the Agent,
in form and substance satisfactory to Agent and its counsel. Thereafter, within
five (5) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a Representation Date Certificate for which no
waiver is applicable, the Company shall cause to be furnished to the Agent a
negative assurance letter of Company Counsel in form and substance satisfactory
to Agent and its counsel; provided

 

22



--------------------------------------------------------------------------------

however, if no placement notice is pending at such Representation Date, then
before the Company delivers a Placement Notice or the Agent sells any Placement
Shares, the Company shall provide the Agent with such negative assurance letter;
provided, further, that in lieu of such negative assurance letter for subsequent
periodic filings under the Exchange Act, counsel may furnish the Agent with a
letter (a “Reliance Letter”) to the effect that the Agent may rely on a prior
negative assurance letter delivered under this Section 7(m) to the same extent
as if it were dated the date of such letter (except that statements in such
prior negative assurance letter shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented as of the date of the
Reliance Letter).

(n) Comfort Letter. (1) Prior to the submission of the first Placement Notice
and (2) within five (5) Trading Days of each Representation Date, with respect
to which the Company is obligated to deliver a Representation Date Certificate
for which no waiver is applicable, the Company shall cause its independent
accountants to furnish the Agent letters (the “Comfort Letters”), dated the date
the Comfort Letter is delivered, which shall meet the requirements set forth in
this Section 7(n); provided however, if no placement notice is pending at such
Representation Date, then before the Company delivers a Placement Notice or the
Agent sells any Placement Shares, the Company shall provide the Agent with the
Comfort Letter; provided, further, that if requested by the Agent, the Company
shall cause a Comfort Letter to be furnished to the Agent within ten
(10) Trading Days of the date of occurrence of any material transaction or
event, including the restatement of the Company’s financial statements. The
Comfort Letter from the Company’s independent accountants shall be in a form and
substance reasonably satisfactory to the Agent, (i) confirming that they are an
independent public accounting firm within the meaning of the Securities Act and
the Public Company Accounting Oversight Board (the “PCAOB”), (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public offerings
(the first such letter, the “Initial Comfort Letter”) and (iii) updating the
Initial Comfort Letter with any information that would have been included in the
Initial Comfort Letter had it been given on such date and modified as necessary
to relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

(o) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares other than the Agent.

(p) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that it will not become, at any time prior to
the termination of this Agreement, an “investment company,” as such term is
defined in the Investment Company Act.

(q) No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Agent in its capacity as agent hereunder, neither
the Agent

 

23



--------------------------------------------------------------------------------

nor the Company (including its agents and representatives, other than Agent in
their capacity as such) will make, use, prepare, authorize, approve or refer to
any written communication (as defined in Rule 405 under the Securities Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Placement Shares hereunder.

(r) Sarbanes-Oxley Act. The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and including those policies and procedures
that (i) pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with GAAP, (iii) that receipts and expenditures of the
Company are being made only in accordance with management’s and the Company’s
directors’ authorization, and (iv) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on its financial
statements. The Company will use commercially reasonable efforts to comply with
all other effective applicable provisions of the Sarbanes-Oxley Act and the
applicable regulations thereunder that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms.

8. Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto, in such number as
the Agent shall deem reasonably necessary, (ii) the printing and delivery to the
Agent of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Agent, including any stock
or other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to the
Agent, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the reasonable out-of-pocket expenses of Agent,
including fees and disbursements of counsel to the Agent, up to an aggregate of
$50,000 (which amount shall include all fees and disbursements of such counsel
described in clause (ix) below), (vi) the printing and delivery to the Agent of
copies of any Permitted Issuer Free Writing Prospectus (defined below) and the
Prospectus and any amendments or supplements thereto in such number as the Agent
shall deem necessary, (vii) the preparation, printing and delivery to the Agent
of copies of the blue sky survey and any Canadian “wrapper” and any supplements
thereto, in such number as the Agent shall deem necessary, (viii) the fees and
expenses of the transfer agent and registrar for the Common Stock, (ix) the fees
and expenses incident to any review by FINRA of the terms of the sale of the
Placement Shares, including fees and expenses of counsel to the Agent, and
(x) the fees and expenses incurred in connection with the listing of the
Placement Shares on the Exchange.

 

24



--------------------------------------------------------------------------------

9. Conditions to Agent’s Obligations. The obligations of the Agent hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by the Agent of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, the Prospectus
or documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(c) No Misstatement or Material Omission. Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Effect, or any development that
could reasonably be expected to cause a Material Adverse Effect, or a
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case

 

25



--------------------------------------------------------------------------------

of any such action by a rating organization described above, in the reasonable
judgment of the Agent (without relieving the Company of any obligation or
liability it may otherwise have), is so material as to make it impracticable or
inadvisable to proceed with the offering of the Placement Shares on the terms
and in the manner contemplated in the Prospectus.

(e) Legal Opinion. The Agent shall have received the opinion of Company Counsel
required to be delivered pursuant Section 7(m) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(m).

(f) IP Opinion. The Agent shall have received the opinion of Company IP Counsel
required to be delivered pursuant Section 7(m) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(m).

(g) Comfort Letter. The Agent shall have received the Comfort Letter required to
be delivered pursuant Section 7(n) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(n).

(h) Representation Certificate. The Agent shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).

(i) Secretary’s Certificate. On the date of this Agreement, the Agent shall have
received a certificate, signed on behalf of the Company by its corporate
Secretary, in form and substance satisfactory to the Agent and its counsel.

(j) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange, and the Common Stock shall not have been delisted from the
Exchange.

(k) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to the
Agent such appropriate further information, certificates and documents as the
Agent may reasonably request. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof.

(l) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(m) Approval for Listing. The Placement Shares shall either have been approved
for listing on the Exchange, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.

(n) No Termination Event. There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 12(a).

 

26



--------------------------------------------------------------------------------

10. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
the Agent, its partners, members, directors, officers, employees and agents and
each person, if any, who controls the Agent within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Agent, which consent
shall not unreasonably be delayed or withheld; and

(iii) against any and all expense whatsoever, as incurred (including the
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above, provided, however, that
this indemnity agreement shall not apply to any loss, liability, claim, damage
or expense to the extent arising out of any untrue statement or omission or
alleged untrue statement or omission made solely in reliance upon and in
conformity with written information furnished to the Company by the Agent
expressly for use in the Registration Statement (or any amendment thereto), or
in any related Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto).

(b) Agent Indemnification. Agent agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 10(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Agent

 

27



--------------------------------------------------------------------------------

and furnished to the Company in writing by the Agent or its agents and counsel
expressly for use therein.

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 10 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 10, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 10 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 10 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
written advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, (3) a conflict or potential conflict exists
(based on written advice of counsel to the indemnified party) between the
indemnified party and the indemnifying party (in which case the indemnifying
party will not have the right to direct the defense of such action on behalf of
the indemnified party) or (4) the indemnifying party has not in fact employed
counsel to assume the defense of such action within a reasonable time after
receiving notice of the commencement of the action, in each of which cases the
reasonable fees, disbursements and other charges of counsel will be at the
expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly after the indemnifying party receives a written
invoice relating to fees, disbursements and other charges in reasonable detail.
An indemnifying party will not, in any event, be liable for any settlement of
any action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 10 (whether or not any indemnified party is a party thereto), unless
such settlement, compromise or consent (1) includes an unconditional release of
each indemnified party from all

 

28



--------------------------------------------------------------------------------

liability arising out of such litigation, investigation, proceeding or claim and
(2) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 10 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Agent, the Company
and the Agent will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than the Agent, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and the Agent may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Agent on the other
hand. The relative benefits received by the Company on the one hand and the
Agent on the other hand shall be deemed to be in the same proportion as the
total net proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by the
Agent (before deducting expenses) from the sale of Placement Shares on behalf of
the Company. If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and the Agent, on the other hand, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Agent, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Agent agree that it would not be just and equitable if contributions
pursuant to this Section 10(d) were to be determined by pro rata allocation or
by any other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 10(d) shall be deemed to
include, for the purpose of this Section 10(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with
Section 10(c) hereof. Notwithstanding the foregoing provisions of this
Section 10(d), the Agent shall not be required to contribute any amount in
excess of the commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 10(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of the Agent, will have the same rights to contribution as that party,
and each officer of the Company who signed the Registration Statement will have
the

 

29



--------------------------------------------------------------------------------

same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 10(d), will notify any
such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 10(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 10(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 10(c) hereof.

11. Additional Representations and Covenants.

(a) Representations and Covenants of the Agent. The Agent represents and
warrants that it is duly registered as a broker-dealer under FINRA, the Exchange
Act and the applicable statutes and regulations of each state in which the
Placement Shares will be offered and sold, except such states in which the Agent
is exempt from registration or such registration is not otherwise required. The
Agent shall continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such states in which the Agent is exempt from registration or such
registration is not otherwise required, during the term of this Agreement. The
Agent shall comply with all applicable law and regulations in connection with
the transactions contemplated by this Agreement, including the issuance and sale
through the Agent of the Placement Shares.

(b) Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company and the Agent herein or in
certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of the Agent,
any controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

12. Termination.

(a) The Agent may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that is
reasonably likely to have a Material Adverse Effect or, in the sole judgment of
the Agent, is material and adverse and makes it impractical or inadvisable to
market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (2) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any outbreak of hostilities or escalation thereof or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of

 

30



--------------------------------------------------------------------------------

which is such as to make it, in the judgment of the Agent, impracticable or
inadvisable to market the Placement Shares or to enforce contracts for the sale
of the Placement Shares, (3) if trading in the Common Stock has been suspended
or limited by the Commission or the Exchange, or if trading generally on the
Exchange has been suspended or limited, or minimum prices for trading have been
fixed on the Exchange, (4) if any suspension of trading of any securities of the
Company on any exchange or in the over-the-counter market shall have occurred
and be continuing, (5) if a major disruption of securities settlements or
clearance services in the United States shall have occurred and be continuing,
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities. Any such termination shall be without liability of any party
to any other party except that the provisions of Section 8 (Expenses),
Section 10 (Indemnification), Section 11 (Survival of Representations),
Section 17 (Governing Law; Consent to Jurisdiction) and Section 18 (Waiver of
Jury Trial) hereof shall remain in full force and effect notwithstanding such
termination. If the Agent elects to terminate this Agreement as provided in this
Section 12(a), the Agent shall provide the required notice as specified in
Section 13 (Notices).

(b) The Company shall have the right, by giving written notice as hereinafter
specified, to (i) terminate this Agreement or (ii) reduce the amount of Common
Stock permitted to be issued and sold under this Agreement and offered by the
Prospectus Supplement in its sole discretion at any time after the date of this
Agreement. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 8, Section 10, Section 11,
Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination.

(c) The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 8,
Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 12, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through the Agent on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 8, Section 10, Section 11,
Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination.

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 8, Section 10,
Section 11, Section 17 and Section 18 shall remain in full force and effect.

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be. Upon termination of this
Agreement, the Company shall not have any liability

 

31



--------------------------------------------------------------------------------

to the Agent for any discount, commission or other compensation with respect to
any Placement Shares not otherwise sold by the Agent under this Agreement;
provided, however, if such termination shall occur prior to the Settlement Date
for any sale of Placement Shares, such Placement Shares shall settle in
accordance with the provisions of this Agreement.

13. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:

Roth Capital Partners, LLC

888 San Clemente

Newport Beach, CA 92660

Fax No.: (949) 720-7227

Attention: Managing Director

with a copy (which shall not constitute notice) to:

Duane Morris LLP

1540 Broadway

New York, NY 10036

Attn: James T. Seery

E-mail: jtseery@duanemorris.com

and if to the Company, shall be delivered to:

Acer Therapeutics Inc.

One Gateway Center, Suite 351

300 Washington Street

Newton, MA 02458

Attn: Chris Schelling

President and Chief Executive Officer

with a copy (which shall not constitute notice) to:

Pillsbury Winthrop Shaw Pittman LLP

12255 El Camino Real, Suite 300

San Diego, CA 92130

Attn: Mike Hird

Patty M. DeGaetano

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized

 

32



--------------------------------------------------------------------------------

overnight courier and (iii) on the Business Day actually received if deposited
in the U.S. mail (certified or registered mail, return receipt requested,
postage prepaid).

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Agent and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.

15. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Placement Shares.

16. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto), together with a certain engagement letter dated September 28, 2018
between the Company and the Agent (the “Engagement Letter”), constitutes the
entire agreement and supersedes all other prior and contemporaneous agreements
and undertakings, both written and oral, among the parties hereto with regard to
the subject matter hereof. Neither this Agreement nor any term hereof may be
amended except pursuant to a written instrument executed by the Company and the
Agent. In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.

17. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO

 

33



--------------------------------------------------------------------------------

THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

18. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

19. Use of Information. The Agent may not use any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to advise any party with respect to
transactions not expressly approved by the Company.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

21. Effect of Headings. The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

22. Permitted Free Writing Prospectuses. The Company represents, warrants and
agrees that, unless it obtains the prior consent of the Agent, which consent
shall not be unreasonably withheld, conditioned or delayed, and the Agent
represents, warrants and agrees that, unless it obtains the prior consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed, it has not made and will not make any offer relating to the Placement
Shares that would constitute an Issuer Free Writing Prospectus, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission. Any such free writing prospectus
consented to by the Agent or by the

 

34



--------------------------------------------------------------------------------

Company, as the case may be, is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company represents and warrants that it has treated and
agrees that it will treat each Permitted Free Writing Prospectus as an “issuer
free writing prospectus,” as defined in Rule 433, and has complied and will
comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping.

23. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) The Agent is acting solely as agent in connection with the public offering
of the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and the Agent, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not the Agent has advised or is advising the Company
on other matters, and the Agent has no obligation to the Company with respect to
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement;

(b) it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) the Agent has not provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate;

(d) it is aware that the Agent and its affiliates are engaged in a broad range
of transactions which may involve interests that differ from those of the
Company and the Agent has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and

(e) it waives, to the fullest extent permitted by law, any claims it may have
against the Agent for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that the Agent shall not have any liability (whether direct or indirect,
in contract, tort or otherwise) to it in respect of such a fiduciary duty claim
or to any person asserting a fiduciary duty claim on its behalf or in right of
it or the Company, employees or creditors of Company, other than in respect of
the Agent’s obligations under this Agreement and to keep information provided by
the Company to the Agent and the Agent’s counsel confidential to the extent not
otherwise publicly-available.

24. Miscellaneous; Definitions.

The Company has granted to Roth Capital Partners, LLC the right to act as
exclusive sales agent for the Company with respect to any “at the market”
offering of equity or equity-linked securities pursuant to the Engagement
Letter.

 

35



--------------------------------------------------------------------------------

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

“Business Day” shall mean any day on which the Exchange and commercial banks in
the City of New York are open for business.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.

“Trading Day” means any day on which shares of Common Stock are purchased and
sold on the Exchange.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

 

36



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

Very truly yours, ACER THERAPEUTICS INC. By:   /s/ Chris Schelling Name:   Chris
Schelling Title:   President and Chief Executive Officer ACCEPTED as of the date
first-above written: ROTH CAPITAL PARTNERS, LLC By:   /s/ Eric B. Cheng Name:  
Eric B. Cheng Title:   Managing Director, Co-Head of Healthcare Investment
Banking

[Signature page to Sales Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

 

 

FORM OF PLACEMENT NOTICE

 

 

 

From:   ACER THERAPEUTICS INC.    To:   ROTH CAPITAL PARTNERS, LLC    Attention:
       Subject:   Placement Notice    Date:      Gentlemen:     

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between, Acer Therapeutics Inc. (the “Company”) and Roth Capital
Partners, LLC (“Agent”), dated November 9, 2018, the Company hereby requests
that the Agent sell up to ____________ of the Company’s Common Stock, $0.0001
par value per share, at a minimum market price of $_______ per share, during the
time period beginning [month, day, time] and ending [month, day, time].



--------------------------------------------------------------------------------

SCHEDULE 2

 

 

Compensation

 

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the gross proceeds from
each sale of Placement Shares.



--------------------------------------------------------------------------------

SCHEDULE 3

 

 

Notice Parties

 

 

 

The Company       Harry S. Palmin       Don Joseph       Jason S. Kneeland      
The Agent       Eric Cheng       Lou Ellis       Nazan Akdeniz       Phil
DiNapoli      

with a copy to RothECM@roth.com



--------------------------------------------------------------------------------

EXHIBIT 7(m)

Form of Representation Date Certificate

____________________, 20__

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(l) of the Sales Agreement (the
“Agreement”), dated November 9, 2018, and entered into between Acer Therapeutics
Inc. (the “Company”) and Roth Capital Partners, LLC. All capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Agreement

The undersigned, a duly appointed and authorized officer of the Company, hereby
certifies as follows in such capacity on behalf of the Company:

 

  1.

As of the date of this Certificate, (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading.

 

  2.

Each of the representations and warranties of the Company contained in the
Agreement were, when originally made, and are, as of the date of this
Certificate, true and correct in all material respects.

 

  3.

Except as waived by the Agent in writing, each of the covenants required to be
performed by the Company in the Agreement on or prior to the date of the
Agreement, this Representation Date, and each such other date as set forth in
the Agreement, has been duly, timely and fully performed in all material
respects and each condition required to be complied with by the Company on or
prior to the date of the Agreement, this Representation Date, and each such
other date as set forth in the Agreement has been duly, timely and fully
complied with in all material respects.

 

  4.

Subsequent to the date of the most recent financial statements in the
Prospectus, except as described in the Prospectus, including the Incorporated
Documents, there has been no Material Adverse Effect.

 

  5.

No stop order suspending the effectiveness of the Registration Statement or of
any part thereof has been issued, and no proceedings for that purpose have been
instituted or are pending or threatened by any securities or other governmental
authority (including, without limitation, the Commission).



--------------------------------------------------------------------------------

The undersigned has executed this Representation Date Certificate as of the date
first written above.

 

ACER THERAPEUTICS INC.

By:    

Name:   Title:  